DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chagihara (JP 2011-114048 A).
In re claim 1, Chagihara shows (figs. 1, 2) an integrated chip, comprising: a source/drain region (MD) arranged within a substrate; a first select gate (CG) arranged over the substrate; a first memory gate (MG) arranged over the substrate and separated from the source/drain region by the first select gate; and an inter-gate dielectric (9) structure arranged between the first memory gate and the first select gate, the inter-gate dielectric structure extending under the first memory gate, wherein a height of the inter-gate dielectric structure decreases along a direction extending from the first select gate to the first memory gate (see 31; fig. 2).
In re claims 2-8, Chagihara shows the remaining elements of the claims including the first select gate has a first side facing the source/drain region and an opposing second side facing the first memory gate, the first side having a greater height than the second side. The first memory gate has a first side facing the first select gate and an opposing second side facing away from the first select gate, the first side having a greater height than the second side. A first dielectric arranged along an outermost sidewall of the first select gate facing away from the first memory gate; and a second dielectric arranged along an outermost of the first memory gate facing away from the first select gate. The substrate comprises a substantially flat upper surface. The inter-gate dielectric structure comprises a sidewall and a horizontally extending surface that meets the sidewall at a corner, the corner being laterally between the first select gate and the first memory gate. The first memory gate has a sidewall facing the inter-gate dielectric structure, the sidewall extending from below an upper surface of the inter-gate dielectric structure to over the upper surface of the inter-gate dielectric structure.

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US Pub. 2010/0006914 A1).
In re claim 9, Nakagawa shows (figs. 1, 4) an integrated chip, comprising: a first select gate (5 left) and a second select gate (5 right) disposed along opposing sides of a source/drain region (11) within a substrate; an inter-gate dielectric (7 left) along a first sidewall of the first select gate facing away from the source/drain region and along a second sidewall (7 right) of the second select gate facing away from the source/drain region; a first memory gate (6 left) separated from the source/drain region by the first select gate and the inter-gate dielectric, the first select gate taller than the first memory gate; and a second memory gate (6 right) separated from the source/drain region by the second select gate and the inter-gate dielectric, the second select gate taller than the second memory gate.
In re claims 10-14, Nakagawa shows (figs. 1, 4) shows the remaining elements of the claims including the inter-gate dielectric has an outermost sidewall facing away from the source/drain region, the outermost sidewall of the inter-gate dielectric aligned with an outermost sidewall of the first memory gate.

In re claim 15, Nakagawa shows (figs. 1, 4) an integrated chip, comprising: a source/drain region (12) arranged within a substrate; a first select gate (5) arranged over the substrate; a first memory gate (6) arranged over the substrate and separated from the source/drain region by the first select gate; an inter-gate dielectric structure (7) arranged between the first memory gate and the first select gate, the inter-gate dielectric structure extending under the first memory gate; and wherein the first memory gate has a first outermost sidewall facing the first select gate and an opposing second outermost sidewall facing away from the first select gate, the first outermost sidewall having a greater height than the second outermost sidewall.
In re claims 16-20, Nakagawa shows (figs. 1, 4) the remaining elements of the claims including  a dielectric material over the inter-gate dielectric structure, the first select gate, and the first memory gate; an inter-level dielectric (ILD) layer over the dielectric material; and a conductive contact surrounded by the ILD layer, the conductive contact extending from a top of the ILD layer to the source/drain region.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US Pub. 2008/0076221 A1) and Yasui (US Pub.2005/0085039 A1) also disclose various elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815